Citation Nr: 1113710	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-14 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for leukemia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for type 2 diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's leukemia was active, required treatment, was manifested by hemoglobin of 8gm/100ml or less, required transfusion of platelets or red cells at least once per year, and/or caused infections recurring at least once per year.

2.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's type 2 diabetes mellitus required regulation of activities even though it does show it was manifested by insulin use and a restricted diet.



CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for a rating in excess of 10 percent for leukemia at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.117, Diagnostic Codes 7700, 7703, 7716 (2010).

2.  The Veteran does not meet the criteria for a rating in excess of 10 percent for hypertension at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.104, Diagnostic Code 7101 (2010).

3.  The Veteran does not meet the criteria for a rating in excess of 20 percent for type 2 diabetes mellitus at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.31, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in November 2003 and June 2004, issued prior to the December 2004 decision, along with the letters dated in November 2005, August 2006, and July 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the December 2004 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the June 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including the Veteran's records from the Social Security Administration (SSA), Monique A. Boezi, D.O., as well as the Columbus and Cleveland VA Medical Centers. 

The record also shows that the Veteran was afforded VA examinations in November 2004, December 2005, August 2006, and February 2010 which are adequate to adjudicate the claims because, after a review of the record on appeal by the 2004 and 2010 VA examiners and an examination of the claimant by all the examiners, the examiners provided findings as to the severity of the claimant's adverse symptomatology that allows VA to rate his disabilities under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his leukemia, hypertension, and type 2 diabetes mellitus are more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Leukemia

Most recently, the December 2004 rating decision confirmed and continued a 10 percent rating for leukemia under 38 C.F.R. § 4.117, Diagnostic Code 7703-7700.

38 C.F.R. § 4.117, Diagnostic Code 7703, provides that leukemia with active disease or during a treatment phase will be rated as 100 percent disabling.  Otherwise, it is rated an anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit.  The note to Diagnostic Code 7703 states that "the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no recurrence, rate on residuals."

38 C.F.R. § 4.117, Diagnostic Code 7700, provides that hypochromic-microcytic and megaloblastic anemia is rated as non compensable when hemoglobin is 10gm/100ml or less, asymptomatic; as 10 percent disabling when hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability or headaches; as 30 percent disabling when hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; as 70 percent disabling when hemoglobin is 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and as 100 percent disabling when hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  The note to Diagnostic Code 7700 states that VA should evaluate complications of pernicious anemia, such as dementia or peripheral neuropathy, separately.

38 C.F.R. § 4.117, Diagnostic Code 7716, provides that aplastic anemia is rated as 10 percent disabling when it requires continuous medication for control; as 30 percent disabling when it requires transfusion of platelets or red cells at least once per year but less than once every three months or infections recurring at least once per year but less than once every three months; as 60 percent disabling when it requires transfusion of platelets or red cells at least once every three months or infections recurring at least once every three months; and as 100 percent disabling when it requires bone marrow transplant; requires transfusion of platelets or red cells at least once every six weeks, or causes infections recurring at least once every six weeks. The note to Diagnostic Code 7716 states that "[t]he 100 percent rating for bone marrow transplant shall be assigned as of the date of hospital admission and shall continue with a mandatory VA examination six months following hospital discharge.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter."

As to an increased rating under Diagnostic Code 7700, the Board notes that the record, which includes VA treatment records dating from 2003 to 2010, Social Security Administration disability records, private treatment records from Dr. Boezi, and VA examinations dated in November 2004, December 2005, August 2006, and February 2010, do not at any time show that the Veteran's leukemia was active disease or in a treatment phase.  In fact, the VA examiners reported that it was in remission and/or not requiring any medication.  Accordingly, an increased rating for leukemia is not warranted under 38 C.F.R. § 4.117, Diagnostic Code 7700.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 7703, the Board notes that the record does not at any time show that the Veteran's hemoglobin was 8gm/100ml or less.  In fact, at its worst, his hemoglobin was never lower than 8.2 gm/100ml.  See lab studies dated in June 2003 (8.3gm/100ml); October 2003 (8.9gm/100ml); January 2004 (8.2gm/100ml); August 2004 (9.0gm/100ml); November 2004 (8.9gm/100ml); February 2005 (9.2gm/100ml); July 2005 (9.9gm/100ml); July 2006 (14.3gm/100ml); August 2006 (15.1gm/100ml); August 2007 (9.9gm/100ml); December 2007 (10.0gm/100ml); July 2008 (9.4gm/100ml); January 2009 (11.9gm/100ml); May 2009 (8.9gm/100ml); and December 2009 (13.2gm/100ml); and VA examinations dated in November 2004 (14.3 gm/100ml), August 2006 (9.0gm/100ml), and February 2010 (13.2gm/100ml).  

Accordingly, regardless of the whether or not the record shows the Veteran's complaints and treatment for weakness, easy fatigability, headaches, lightheadedness, and/or shortness of breath, the Board must find that an increased rating for leukemia is not warranted under 38 C.F.R. § 4.117, Diagnostic Code 7703.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 7716, the Board notes that the record does not at any time show the Veteran's leukemia required transfusion of platelets or red cells or caused recurring infections.  In fact, at the November 2004 VA examination it was reported that he did not even require any medication for his leukemia and at the February 2010 VA examination the claimant specifically denied having any problem with infections or the need for a transfusion.  Accordingly, an increased rating for leukemia is not warranted under 38 C.F.R. § 4.117, Diagnostic Code 7716.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

Hypertension

The December 2004 rating decision confirmed and continued a 10 percent rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thereafter, a March 2010 rating decision established service connection for diabetic nephropathy with hypertension and assigned a 60 percent disability rating under 38 C.F.R. § 4.116, Diagnostic Code 7541 (2010), effective from July 18, 2006. This rating takes into account renal dysfunction and hypertension; thus, the separate rating for hypertension was discontinued as of July 18, 2006 so as to prevent pyramiding. 

A review of the record on appeal does not show that the Veteran appealed the 60 percent rating assigned his newly service connected hypertension with diabetic nephropathy under Diagnostic Code 7541.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Consequently, this issue is not before the Board.  Id.  Therefore, the Board finds that as to the claim for an increased rating for hypertension, the sole questions for the Board to consider are whether the Veteran is entitled to a rating in excess of 10 percent for his hypertension under Diagnostic Code 7101 prior to July 18, 2006, and whether he is entitled to a rating in excess of 60 percent for his hypertension under Diagnostic Code 7101 after July 18, 2006.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent evaluation is only warranted for hypertension if it is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  

As to whether the Veteran is entitled to a rating in excess of 10 percent for his hypertension under Diagnostic Code 7101 prior to July 18, 2006, the Board notes that the record, which includes VA treatment records dating from 2003 onward, Social Security Administration disability records, private treatment records from Dr. Boezi, and VA examinations dated in November 2004 and December 2005, do not at any time show his hypertension being manifested by diastolic pressure 110 or more or systolic pressure 200 or more, much less it being "predominantly" more.  In fact, at the time of the November 2004 VA examination, his blood pressure was 142/88, 144/87, and 136/90 and at the time of the December 2005 VA examination, his blood pressure was 1420/84, 152/90, and 148/92.  Similarly, even the post- July 18, 2006, record does not show his hypertension being manifested by diastolic pressure "predominantly" 110 or more or systolic pressure "predominantly" 200 or more.  For example, at the time of the August 2006 VA examination, his blood pressure was 150/89, 150/88, 127/73, 127/87, 136/91, and 136/94 and at the time of the February 2010 VA examination, his blood pressure was 142/80, 125/76, and 120/76.  Accordingly, an increased rating for hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true throughout at all times prior to July 18, 2006, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to whether the Veteran is entitled to a rating in excess of 60 percent for his hypertension under Diagnostic Code 7101 after July 18, 2006, the Board notes that the maximum rating possible under this code section is 60 percent.  38 C.F.R. § 4.104.  Accordingly, an increased rating for hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true throughout at all times after July 18, 2006, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

Diabetes Mellitus

Most recently, the December 2004 rating decision confirmed and continued a 20 percent rating for type 2 diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides a 40 percent rating when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  And, a 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

With the above criteria in mind, the Board notes that the record, which includes VA treatment records dating from 2003 to 2010, Social Security Administration disability records, private treatment records from Dr. Boezi, and VA examinations dated in November 2004, December 2005, August 2006, and February 2010, documents the fact that the Veteran's type 2 diabetes mellitus requires insulin and a restricted diet.  However, it does not ever show physician ordered regulation of activities.  In fact, the Veteran specifically denied that his type 2 diabetes mellitus required the regulation of his activities at all of his VA examinations.  Accordingly, an increased rating for type 2 diabetes mellitus is not warranted under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

Conclusion

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected leukemia, hypertension and diabetes mellitus are inadequate. A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his leukemia, hypertension and diabetes mellitus.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted

In reaching the above conclusions, the Board has also not overlooked the Veteran and his representative's written and oral statements in support of his increased rating claims.  The Board finds more competent the opinions by the medical experts at the VA examinations discussed above, regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal for increased ratings, the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is inapplicable to the current appeal because the Veteran is in receipt of TDIU benefits.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for increased ratings must be denied.


ORDER

An increased disability rating for leukemia is denied at all times during the pendency of the appeal.

An increased disability rating for hypertension is denied at all times during the pendency of the appeal.

An increased disability rating for type 2 diabetes mellitus is denied at all times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


